         Case 1:20-cv-01419-APM Document 167 Filed 10/30/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


DOMINGO ARREGUIN GOMEZ, et al.,          )
                                         )
Plaintiffs,                              )
v.                                       )
                                           Case No. 20-cv-01419 (APM)
                                         )
DONALD J. TRUMP, et al.,                 )
                                         )
Defendants.                              )
                                         )
                                         )
MOHAMMED ABDULAZIZ                       )
ABDUL MOHAMMED, et al.,                  )
                                         )
Plaintiffs,
                                         ) Case No. 20-cv-01856 (APM)
v.                                       )
                                         )
MICHAEL R. POMPEO, et al.,               )
                                         )
Defendants.                              )
                                         )
AFSIN AKER, et al.,                      )
                                         )
Plaintiffs,
                                         )
v.                                       )
                                           Case No. 20-CV-01926 (APM)
                                         )
DONALD J. TRUMP, et al.,                 )
                                         )
Defendants.                              )
                                         )
                                         )
          Case 1:20-cv-01419-APM Document 167 Filed 10/30/20 Page 2 of 4



 CLAUDINE NGUM FONJONG, et al.,                     )
                                                    )
 Plaintiffs,                                        )
 v.
                                                    )
                                                      Case No. 20-cv-021288 (APM)
 DONALD J. TRUMP, et al.,                           )
                                                    )
 Defendants.                                        )
                                                    )
                                                    )
                                                    )



                                      NOTICE OF APPEAL

       Defendants hereby appeal from the Court’s Orders entered September 4, 2020 (ECF No.

123), September 14, 2020 (ECF No. 132), and September 30, 2020 (ECF No. 151) in the above-

captioned cases to the United States Court of Appeals for the District of Columbia Circuit.

       Plaintiffs have filed a notice of appeal (ECF No. 139), which is currently pending under

Appeal No. 20-5292.

October 30, 2020                                    JEFFREY BOSSERT CLARK
                                                    Acting Assistant Attorney General, Civil
                                                    Division

                                                    WILLIAM C. PEACHEY
                                                    Director, Office of Immigration Litigation,
                                                    District Court Section

                                                    GLENN M. GIRDHARRY
                                                    Assistant Director

                                                    /s/ James J. Wen
                                                    Trial Attorney
                                                    U.S. Department of Justice
                                                    Civil Division
                                                    Office of Immigration Litigation
                                                    District Court Section
                                                    P.O. Box 868, Ben Franklin Station
                                                    Washington, D.C. 20044
                                                    (202) 532-4142
                                                    James.J.Wen@usdoj.gov
Case 1:20-cv-01419-APM Document 167 Filed 10/30/20 Page 3 of 4




                                THOMAS B. YORK
                                CHRISTOPHER T. LYERLA
                                Trial Attorneys

                                Attorneys for Defendants
        Case 1:20-cv-01419-APM Document 167 Filed 10/30/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on October 30, 2020, I electronically filed the foregoing document

with the Clerk of the United States District Court for the District of Columbia by using the

CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.



                                                 /s/ James J. Wen
                                                 Trial Attorney
                                                 U.S. Department of Justice
                                                 Civil Division
